DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. (2015/0138041) in view of Kanemaki et al. (2016/0309263) and Mavrody (2014/0289668) (Prior art Marrody is cited on PTO-892 receipt date 07/19/2021).

Regarding claim 1, Hirakata teaches an electronic device comprising: a front display area (111; Fig 2B1; para [0030] display panel, 111); four side display areas (112, 113, 114, 115; Fig 2B1; para [0030] display region, 112: display region, 113: display region, 114: display region, 115; Fig 2B1) that are physically extended from the front display area (para [0056] FIGS. 2B1 and 2B2 illustrate a structure where a fifth display region 115 overlapping with the fourth side surface of the housing 101 which is opposite to the second side surface is provided in addition to this; Fig 2B1), each side display area forming a convex curved side surface of the electronic device (Fig 2B1; para [0056] FIGS. 2A1 and 2A2 illustrate a structure where a fourth display region 114 overlaps with the third side surface of the housing 101 which is opposite to the first side surface. FIGS. 2B1 and 2B2 illustrate a structure where a fifth display region 115 overlapping with the fourth side surface of the housing 101 which is opposite to the second side surface is provided in addition to this); and four corner non-display areas (Fig 2B1), each corner non-display area physically connecting adjacent two side display areas among the four side display areas and forming a convex double curvature corner surface (Fig 2B1 as illustrated below emphasizing on the “convex double curvature”, and when taking into consideration Fig 2B2, it is clear that such surface is in a space between a front and a rear of the electronic device) in a space between a front and a rear (para [0056] FIGS. 2B1 and 2B2 illustrate a structure where a fifth display region 115 overlapping with the fourth side surface of the housing 101 which is opposite to the second side surface is provided in addition to this) of the electronic device (see illustrated Fig 2B1 below; para [0052] and that these surfaces are continuous. Furthermore, the side surface is preferably a curved surface such that the inclination of a tangent line is continuous from the top surface to the rear surface of the housing 101. In particular, the side surface preferably has a developable surface that is obtained by transforming a flat surface without expansion and contraction), wherein each of the corner non-display areas comprises a portion that extends to a corner portion of the front display area (Fig 2B1 shows such claimed arrangement of non-display area portion extending to a corner of the front display area); wherein the adjacent two side display areas are bent in directions and form at least one of an acute angle, a right angle or an obtuse angle (Fig 2B1 shows side display areas 112/113/114/115 are bent such that forming at least one of an acute angle, a right angle or an obtuse angle) (Note: claim as presented recites forming different angles in alternative. And when viewing Fig 2B1 depending on considering different portions of side display, it will fall into one of the claimed angles. This would also apply if taking different portions of the two side display are viewed with respect to each other. The main display and side display as claimed are also shown in Fig 20A1, 20A2, 20B1 and 20B2).

    PNG
    media_image1.png
    925
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    385
    910
    media_image2.png
    Greyscale

Hirakata fails to explicitly teach a curved corner portion of the front display area; wherein each of the corner non-display areas comprises an opaque mechanism; as claimed.

Kanemaki teaches an electronic device comprising a front display area (2a; Fig 1) and non-display area (2b; Fig 1); wherein the non-display area comprises an opaque mechanism (para [0029] The major portion of a peripheral edge portion 2b of the cover member 2 that surrounds the display portion 2a is opaque and/or not transparent because of, for example, a film or the like attached thereto. Accordingly, the major portion of the peripheral edge portion 2b is a non-display portion that does not transmit the display of the display panel 120).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Hirakata with teachings of Kanemaki, because this will allow the user to clearly distinguish between display and non-display area of the device. Furthermore, it would have obvious to one of ordinary skill in the art before the filing date of present application to have modified each of the 

Hirakata and Kanemaki fails to explicitly teach a curved corner portion of the front display area; as claimed.
Mavrody teaches an electronic device comprising: a front display area (40; Fig 3) having a curved corner portion of the front display area (Fig 3).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the front display of Hirakata to have a curved corner shape as taught by Mavrody because having display with corner formed at 90 degree angle Or having the corner formed with curved corner and changing the size of corner non-display area to extend to the curved corner portion of the front display area would not change the functionality of the device; while still yielding predictable results of proving display functionality. 
See MPEP: 2144.04    Legal Precedent as Source of Supporting Rationale.
IV.   CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS
A.    Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
B.    Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding claim 2, Hirakata teaches the electronic device of claim 1, wherein the four side display areas include side display areas bent in opposite directions (114 and 112; Fig 2B1) and side display areas bent in directions perpendicular to each other (114 and 115; Fig 2B1). 

Regarding claim 3 Hirakata teaches the electronic device of claim 1, wherein at least one display area among the front display area and the four side display areas includes an external interface (each display of Fig 2B1 is interpreted as external interface. Para [0054] In addition to the display panel 110, a hardware button, an external connection terminal, or the like may be provided on the surface of the housing 101. Para [0090] Furthermore, it is preferable that an input device such as a touch sensor be included at a position overlapping with the display panel 110, specifically, in regions overlapping with display regions. As a touch sensor, for example, a sheet-like capacitive touch sensor may be provided to overlap with the display panel 110. Alternatively, a so-called in-cell touch sensor in which the display panel 110 itself has a touch sensor function may be used. In this case, it can be said that the display panel 110 has not only a display function but also a function as a touch sensor).

Regarding claim 5, Hirakata teaches the electronic device of claim 1, wherein the front display area is connected with one of the four side display areas (Fig 2B1) and a physically separate space is included therebetween (Fig 2B1 as illustrated below shows the physically separate space. Specifically, the space between display area 113 and 114 reads on a physically separate space. Similarly, space between display area 113 and 112 reads on a physically separate space. Similarly, space between display area 115 and 112 reads on a physically separate space. Similarly, space between display area 114 and 115 reads on a physically separate space.) (Note: claim recites “and a physically separate space is included therebetween”, which under BRI is interpreted as “physically separate space between any two display areas”. Prior art as shown in annotated Fig 2B1 shows such claimed feature. Claim as .

    PNG
    media_image3.png
    868
    582
    media_image3.png
    Greyscale

s 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. (2015/0138041) in view of Kanemaki et al. (2016/0309263) and Mavrody (2014/0289668) as applied to claim 1 above, and further in view of Mow et al. (2015/0280771).

Regarding claim 4, Hirakata, Kanemaki and Mavrody teaches the electronic device as explained for claim 1 above.
Hirakata, Kanemaki and Mavrody fails to teach, wherein the front display area includes a plurality of fine holes in at least one space; as claimed.
Mow teaches an electronic device: comprising a front display area (14; Fig 1), wherein 
wherein the front display area includes a plurality of fine holes in at least one space 
(para [0038] A cover glass member may cover the surface of display 14. Buttons such as button 16 may pass through openings in the cover glass. Openings may also be formed in the cover glass of display 14 to form a speaker port such as speaker port 18. Openings in housing 12 may be used to form input-output ports, microphone ports, speaker ports, button openings, etc).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Hirakata, Kanemaki and Mavrody with the teachings of Mow, because this will provide an improved electronic device by incorporating other functions into the display area, allowing the display to be extended in size, thus improving user experience.


Hirakata, Kanemaki and Mavrody fails to teach wherein the external interface includes at least one of a USB terminal, a microphone hole, a speaker hole, a key button, and an earphone interface; as claimed.
Mow teaches an electronic device: comprising a display area (14; Fig 1) including an external surface (para [0038] A cover glass member may cover the surface of display 14. Buttons such as button 16 may pass through openings in the cover glass. Openings may also be formed in the cover glass of display 14 to form a speaker port such as speaker port 18. Openings in housing 12 may be used to form input-output ports, microphone ports, speaker ports, button openings, etc), wherein the external interface includes at least one of a USB terminal, a microphone hole, a speaker hole, a key button, and an earphone interface (para [0038] A cover glass member may cover the surface of display 14. Buttons (=claimed key button) such as button 16 may pass through openings in the cover glass. Openings may also be formed in the cover glass of display 14 to form a speaker port such as speaker port 18 (=claimed speaker hole). Openings in housing 12 may be used to form input-output ports, microphone ports (=claimed earphone interface), speaker ports, button openings, etc).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Hirakata, Kanemaki and Mavrody with the teachings of Mow, because this will provide an improved electronic device by 

Regarding claim 17, Hirakata, Kanemaki and Mavrody teaches the electronic device as explained for claim 4 above.
Hirakata, Kanemaki and Mavrody fails to teach, wherein the electronic device comprises at least one of a speaker, a microphone, a camera, and a sensor at a position corresponding to the fine holes; as claimed.
Mow teaches the electronic device, further comprising at least one of a speaker, a microphone, a camera, and a sensor at a position corresponding to the fine holes (para [0038] A cover glass member may cover the surface of display 14. Buttons such as button 16 may pass through openings in the cover glass. Openings may also be formed in the cover glass of display 14 to form a speaker port such as speaker port 18 (=claimed speaker hole). Openings in housing 12 may be used to form input-output ports, microphone ports (=claimed earphone interface), speaker ports, button openings, etc).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Hirakata, Kanemaki and Mavrody with the teachings of Mow, because this will provide an improved electronic device by incorporating other functions into the display area, allowing the display to be extended in size, thus improving user experience.

s 6-8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014/0118271) in view of Dixon et al. (2015/0169089), Hirakata et al. (2015/0138041), Kanemaki et al. (2016/0309263) and Mavrody (2014/0289668).

Regarding claim 6, Lee teaches an electronic device comprising: a display (20; Fig 7); and at least one display driver chip (DDI) (50; Fig 7) to drive the display (para [0062] The controller 50 controls an overall operation of the display device 10. For example, the controller 50 performs related controls and processing for a voice call, a data communication, a video telephony, etc. The controller 50 may control a screen of at least one of the first and second displays D1 and D2 according to a touch of the user or a capacity of the battery), wherein the display includes a transparent window (para [0049] a window 150 which is a transparent protective window are installed on an upper surface of a side of the flexible display panel 100 on which an image is realized) enclosing a front (middle portion of display panel Fig 5) and at least a portion of a lateral side of the electronic device (window 150 also covers the lateral sides; Fig 5; Fig 3), and a flexible panel (para [0048] the flexible display panel 100) including a front display area (central portion being front display area; Fig 5;  D1 of Fig 2), two side display areas (para [0048] In the present exemplary embodiment, the flexible display panel 100 is bent so that the second display D2 forms the curved surface. Fig 2 shows D2 = (D21 and D22)) and four corner non-display areas (Fig 2 shows NA is located in each of the four corner; Fig 3 also shows such arrangement), wherein the two side display areas are physically Fig 2; Fig 3), each side display area forming a convex curved side surface of the electronic device (Fig 2; Fig 3), 
Lee fails to teach a three-dimensional film of a shape corresponding to the shape of the transparent window; four side display areas; wherein each of the corner non-display areas physically connects adjacent two side display areas among the four side display areas and forms a convex double curvature corner surface in a space between a front and a rear of the electronic device, wherein each of the corner non-display areas comprises a portion that extends to a curved corner portion of the front display area, wherein each of the corner non-display areas comprises an opaque mechanism, and wherein the adjacent two side display areas among the four side display areas are bent in directions and form at least one of an acute angle, a right angle or an obtuse angle; as claimed.

Dixon teaches a three-dimensional film (44; Fig 2B) of a shape corresponding to the shape of the transparent window (para [0008] A need exists for a surface protection film which provides increased mechanical protection for an electronic device and which protects a touch sensitive display screen while maintaining the function of the touch screen. Accordingly, in one embodiment, the present invention is a method of making a protection film for a touch sensitive screen comprising the steps of providing an adhesive substrate, cutting the adhesive substrate according to a shape of the touch sensitive screen. Para [0020] FIG. 1 illustrates an electronic device including a screen protector adhered to a display screen. An electronic device 10 includes a display screen 12 which is a touch sensitive screen).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lee with the teachings of Dixon, because this will provide additional protection for the electronic device, thus preventing any damage.

Lee and Dixon fails to teach four side display areas; wherein each of the corner non-display areas physically connects adjacent two side display areas among the four side display areas and forms a convex double curvature corner surface in a space between a front and a rear of the electronic device, wherein each of the corner non-display areas comprises a portion that extends to a curved corner portion of the front display area,  wherein each of the corner non-display areas comprises an opaque mechanism, and wherein the adjacent two side display areas among the four side display areas are bent in directions and form at least one of an acute angle, a right angle or an obtuse angle; as claimed.

Hirakata teaches an electronic device comprising: a front display area (111; Fig 2B1; para [0030] display panel, 111); four side display areas (112, 113, 114, 115; Fig 2B1; para [0030] display region, 112: display region, 113: display region, 114: display region, 115; Fig 2B1) that are physically extended from the front display area (para [0056] FIGS. 2B1 and 2B2 illustrate a structure where a fifth display region 115 overlapping with the fourth side surface of the housing 101 which is opposite to the second side surface is provided in addition to this; Fig 2B1), each side display area forming a convex curved side surface of the electronic device (Fig 2B1; para [0056] FIGS. 2A1 and 2A2 illustrate a structure where a fourth display region 114 overlaps with the third side surface of the housing 101 which is opposite to the first side surface. FIGS. 2B1 and 2B2 illustrate a structure where a fifth display region 115 overlapping with the fourth side surface of the housing 101 which is opposite to the second side surface is provided in addition to this); and four corner non-display areas (Fig 2B1), each corner non-display area physically connecting adjacent two side display areas among the four side display areas and forming a convex double curvature corner surface (Fig 2B1 as illustrated below emphasizing on the “convex double curvature”, and when taking into consideration Fig 2B2, it is clear that such surface is in a space between a front and a rear of the electronic device) in a space between a front and a rear (para [0056] FIGS. 2B1 and 2B2 illustrate a structure where a fifth display region 115 overlapping with the fourth side surface of the housing 101 which is opposite to the second side surface is provided in addition to this) of the electronic device (see illustrated Fig 2B1 below; para [0052] and that these surfaces are continuous. Furthermore, the side surface is preferably a curved surface such that the inclination of a tangent line is continuous from the top surface to the rear surface of the housing 101. In particular, the side surface preferably has a developable surface that is obtained by transforming a flat surface without expansion and contraction), wherein each of the corner non-display areas comprises a portion that extends to a corner portion of the front display area (Fig 2B1 shows such claimed arrangement of non-display area portion extending to a corner of the front display area); wherein the adjacent two side display areas are bent in directions and form at least one of an acute angle, a right angle or an obtuse angle (Fig 2B1 shows side display areas 112/113/114/115 are bent such that forming at least one of an acute angle, a right angle or an obtuse angle) (Note: claim as presented recites forming different angles in alternative. And when viewing Fig 2B1 depending on considering different portions of side display, it will fall into one of the claimed angles. This would also apply if taking different portions of the two side display are viewed with respect to each other. The main display and side display as claimed are also shown in Fig 20A1, 20A2, 20B1 and 20B2).

    PNG
    media_image1.png
    925
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    385
    910
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Lee, Dixon with teachings of Hirakata, because this will provide device with additional display area such that more information/data can be displayed thus improving the user experience.

Lee, Dixon and Hirakata fails to explicitly teach a curved corner portion of the front display area; wherein each of the corner non-display areas comprises an opaque mechanism; as claimed.

Kanemaki teaches an electronic device comprising a front display area (2a; Fig 1) and non-display area (2b; Fig 1); wherein the non-display area comprises an opaque mechanism (para [0029] The major portion of a peripheral edge portion 2b of the cover member 2 that surrounds the display portion 2a is opaque and/or not transparent because of, for example, a film or the like attached thereto. Accordingly, the major portion of the peripheral edge portion 2b is a non-display portion that does not transmit the display of the display panel 120).


Lee, Dixon, Hirakata and Kanemaki fails to explicitly teach a curved corner portion of the front display area; as claimed.
Mavrody teaches an electronic device comprising: a front display area (40; Fig 3) having a curved corner portion of the front display area (Fig 3).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the front display of Lee, Dixon, Hirakata to have a curved corner shape as taught by Mavrody because having display with corner formed at 90 degree angle Or having the corner formed with curved corner and changing the size of corner non-display area to extend to the curved corner portion of the front display area would not change the functionality of the device; while still yielding predictable results of proving display functionality. 
See MPEP: 2144.04    Legal Precedent as Source of Supporting Rationale.
IV.   CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS
A.    Changes in Size/Proportion

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
B.    Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding claim 7, Lee teaches the electronic device as explained for claim 6 above.
be visually distinguished from each other; as claimed.
Dixon teaches the electronic device wherein the three-dimensional film includes a region corresponding to a display area (para [0027] Substrate 44 provides a surface over which adhesive 42 and additional layers are applied. Substrate 44 may be PET, acetate film, polypropylene, urethane, polyurethane, PE, UHMW PE, polyamide, PTFE, polycarbonate, PVF, PVA, PVC, polystyrene, acrylic, or other polymer material. Substrate 44 is optically clear or transparent where the protection film is to be used as a screen protector) and a region corresponding to a non-display area (para [0027] Substrate 44 is either opaque, translucent, or transparent where the protection film is to be used as a surface protector for a non-display screen surface) and the regions are marked to be visually distinguished from each other (para [0027] Substrate 44 is optically clear or transparent where the protection film is to be used as a screen protector. In one embodiment, substrate 44 is a high grade PET film with a light transmission of 90% or greater. In another embodiment, substrate 44 is an optically transparent PET and has a light transmission of at least 80%. Substrate 44 is either opaque, translucent, or transparent where the protection film is to be used as a surface protector for a non-display screen surface) (Note: display region being optically clear and non-display region being opaque will provide functions of visually distinguished from each other).


Regarding claim 8, Lee teaches the electronic device of claim 6, further comprising at least one of a speaker (para [0060] The user feedback provider 30 generates various types of tactile effects felt by a user like a vibration and acoustic effects such as sounds under control of the controller 50), a microphone, a camera (para [0058] The display 20 displays an image which is captured by a camera (not shown) installed in the display device 10), and a sensor (para [0049] A touch panel 140 and a window 150 which is a transparent protective window are installed on an upper surface of a side of the flexible display panel 100 on which an image is realized.).

Regarding claim 10, Lee teaches the electronic device of claim 8, wherein the camera is included in the flexible panel (para [0058] The display 20 displays an image which is captured by a camera (not shown) installed in the display device 10; para [0054] the flexible display panel; Fig 8 shows how the flexible panel is rounded forming closed configuration, and since the camera is within the device, it will be at some predetermined position in the flexible panel).

Regarding claim 19, Lee teaches the electronic device as explained for claim 7 above.

Doxon teaches the electronic device wherein the region of the three-dimensional film corresponding to a display area is transparent, and the region corresponding to a non-display area is at least opaque (para [0027] Substrate 44 is optically clear or transparent where the protection film is to be used as a screen protector. In one embodiment, substrate 44 is a high grade PET film with a light transmission of 90% or greater. In another embodiment, substrate 44 is an optically transparent PET and has a light transmission of at least 80%. Substrate 44 is either opaque, translucent, or transparent where the protection film is to be used as a surface protector for a non-display screen surface).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lee with the teachings of Dixon, because this will provide additional protection for the electronic device, thus preventing any damage.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014/0118271) in view of Dixon et al. (2015/0169089), Hirakata et al. (2015/0138041), Kanemaki et al. (2016/0309263) and Mavrody (2014/0289668), as applied to claim 8 above; and further in view of Yeates et al. (2012/0148081).


Lee, Dixon, Hirakata, Kanemaki and Mavrody fails to teach wherein the speaker or the microphone includes a piezo element that converts electric vibrations into sound waves; as claimed.
Yeates teaches a speaker includes a piezo element that converts electric vibrations into sound waves; (para [0037] improve the sound quality associated with an electrical device which includes a piezo speaker, the piezo speaker may effectively be attached to an EMI shielding can and sealed thereto such that a back volume for the piezo speaker includes the volume (or air) within the EMI shield can. The existence of the enlarged back volume further enhance the sound quality provided by an overall speaker arrangement that includes the piezo speaker and the EMI shielding can). 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lee, Dixon, Hirakata, Kanemaki and Mavrody with the teachings of Yeates, because this will provide an device with improved sound quality, thus improving user experience.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014/0118271) in view of Dixon et al. (2015/0169089), Hirakata et al. (2015/0138041), Kanemaki et al. (2016/0309263) and Mavrody (2014/0289668), as applied to claim 8 above; and further in view of Mow et al. (2015/0280771).


Lee, Dixon, Hirakata, Kanemaki and Mavrody fails to teach, wherein the display includes a plurality of fine holes in at least one region; and wherein at least one of the speaker, the microphone, the camera, and the sensor is disposed close to a position corresponding to the fine holes; as claimed.
Mow teaches an electronic device: comprising a display (14; Fig 1), wherein 
wherein the display includes a plurality of fine holes in at least one region 
(para [0038] A cover glass member may cover the surface of display 14. Buttons such as button 16 may pass through openings in the cover glass. Openings may also be formed in the cover glass of display 14 to form a speaker port such as speaker port 18. Openings in housing 12 may be used to form input-output ports, microphone ports, speaker ports, button openings, etc); and wherein at least one of the speaker, the microphone, the camera, and the sensor is disposed close to a position corresponding to the fine holes (para [0038] A cover glass member may cover the surface of display 14. Buttons such as button 16 may pass through openings in the cover glass. Openings may also be formed in the cover glass of display 14 to form a speaker port such as speaker port 18. Openings in housing 12 may be used to form input-output ports, microphone ports, speaker ports, button openings, etc).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lee, Dixon, Hirakata, Kanemaki and Mavrody with the teachings of Mow, because this will provide an improved electronic .

Claims 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caliendo, JR. et al. (2012/0324400) in view of Hirakata et al. (2015/0138041), Kanemaki et al. (2016/0309263) and Mavrody (2014/0289668).

Regarding claim 12, Caliendo teaches a method for an electronic device (Fig 2; para [0030]) including a front display area (Fig 3; para [0031] The remainder of the tiles, including tiles 311 and 312, occupy a center area of the display), two side display areas (Fig 3; para [0031] Portrait orientation 300 also includes toolbar 340 which is positioned along the side of the display (in this case the right side) as well as horizontal scroll features (arrows 320 and 325) that allow the user to scroll to additional workspaces that occur either logically before or after the displayed workspace), the method comprising: receiving an input (para [0031] FIG. 3 is a diagram showing a workspace being rotated between landscape and portrait orientations with aspect ratios adjusted accordingly) for setting a display mode (350; Fig 3); and controlling each display area to display specific content according to the display mode set by the received input (Fig 3; Fig 4).

Caliendo fails to teach four side display areas and four corner non-display areas to control the front display area and the four side display areas; wherein the four side display areas are physically extended from the front display area, each side display wherein each of the corner non-display areas comprises a portion that extends to a curved corner portion of the front display area, and wherein each of the corner non-display areas comprises an opaque mechanism; as claimed.

Hirakata teaches a method for operating an electronic device comprising a display of the electronic device comprising: a front display area (111; Fig 2B1; para [0030] display panel, 111), four side display areas (112, 113, 114, 115; Fig 2B1; para [0030] display region, 112: display region, 113: display region, 114: display region, 115; Fig 2B1) and four corner non-display areas (Fig 2B1) to control the front display area and the four side display areas; wherein the four side display areas are physically extended from the front display area (para [0056] FIGS. 2B1 and 2B2 illustrate a structure where a fifth display region 115 overlapping with the fourth side surface of the housing 101 which is opposite to the second side surface is provided in addition to this; Fig 2B1), each side display area forming a convex curved side surface of the electronic device (Fig 2B1; para [0056] FIGS. 2A1 and 2A2 illustrate a structure where a fourth display region 114 overlaps with the third side surface of the housing 101 which is opposite to the first side surface. FIGS. 2B1 and 2B2 illustrate a structure where a fifth display region 115 overlapping with the fourth side surface of the housing 101 which is opposite to the second side surface is provided in addition to this), wherein each of the corner non-display areas physically connects adjacent two side display areas among the four side display areas and forms a convex double curvature corner surface (Fig 2B1 as illustrated below emphasizing on the “convex double curvature”, and when taking into consideration Fig 2B2, it is clear that such surface is in a space between a front and a rear of the electronic device) in a space between a front and a rear (para [0056] FIGS. 2B1 and 2B2 illustrate a structure where a fifth display region 115 overlapping with the fourth side surface of the housing 101 which is opposite to the second side surface is provided in addition to this) of the electronic device (see illustrated Fig 2B1 below; para [0052] and that these surfaces are continuous. Furthermore, the side surface is preferably a curved surface such that the inclination of a tangent line is continuous from the top surface to the rear surface of the housing 101. In particular, the side surface preferably has a developable surface that is obtained by transforming a flat surface without expansion and contraction), wherein each of the corner non-display areas comprises a portion that extends to a corner portion of the front display area (Fig 2B1 shows such claimed arrangement of non-display area portion extending to a corner of the front display area).

    PNG
    media_image1.png
    925
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    385
    910
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Caliendo with teachings of Hirakata, because this will provide device with additional display area such that more information/data can be displayed thus improving the user experience.

Caliendo and Hirakata fails to teach a curved corner portion of the front display area; wherein each of the corner non-display areas comprises an opaque mechanism; as claimed.

Kanemaki teaches an electronic device comprising a front display area (2a; Fig 1) and non-display area (2b; Fig 1); wherein the non-display area comprises an opaque mechanism (para [0029] The major portion of a peripheral edge portion 2b of the cover member 2 that surrounds the display portion 2a is opaque and/or not transparent because of, for example, a film or the like attached thereto. Accordingly, the major portion of the peripheral edge portion 2b is a non-display portion that does not transmit the display of the display panel 120).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Caliendo and Hirakata with teachings of Kanemaki, because this will allow the user to clearly distinguish between display and non-display area of the device. Furthermore, it would have obvious to one of ordinary skill in the art before the filing date of present application to have modified each of the corner non-display in Hirakata in order to yield predictable results of providing such differentiation in the edge portion of the device as well, thus improving user experience when using the device.

Caliendo, Hirakata and Kanemaki fails to teach a curved corner portion of the front display area; as claimed.
Mavrody teaches an electronic device comprising: a front display area (40; Fig 3) having a curved corner portion of the front display area (Fig 3).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the front display of Caliendo, Hirakata to have a curved corner shape as taught by Mavrody because having display with corner formed at 90 degree angle Or having the corner formed with curved corner and changing the size of corner non-display area to extend to the curved corner portion of the front display area would not change the functionality of the device; while still yielding predictable results of proving display functionality. 
See MPEP: 2144.04    Legal Precedent as Source of Supporting Rationale.

A.    Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
B.    Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).



Caliendo fails to teach when the received input sets a full vertical display mode, displaying one piece of content in both the front display area and at least one of the side display areas, and arranging the content on each of the front display area and the at least one of the side display areas where long sides among sides of the front display area are parallel to a vertical direction of each of the front display area and the at least one of the side display areas displaying the content; as claimed.
Hirakata teaches the method, when the received input sets a full vertical display mode (Fig 4), displaying one piece of content in both the front display area and at least one of the side display areas (Fig 4), and arranging the content on each of the front display area and the at least one of the side display areas where long sides among sides of the front display area are parallel to a vertical direction of each of the front display area and the at least one of the side display areas displaying the content (Fig 4; para [0059] For example, a continuous image may be displayed on the first display region 111 provided along the top surface of the housing 101, the second display region 112 provided along the side surface of the housing 101, or the like).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Caliendo with teachings of Hirakata, because this will provide device with additional display area such that more information/data can be displayed thus improving the user experience.

Regarding claim 15, Caliendo teaches the method of claim 12, further comprising: when the received input sets a stereoscopic effect mode, displaying on the front display area 310; Fig 3), and displaying on the at least two separate side display areas, side portions (370 and 375; Fig 3) of the object displayed in the front display area (Fig 3).
Caliendo fails to teach and displaying on the four side display areas, side portions of the object displayed in the front display area; as claimed.
Hirakata teaches the method for displaying on the front display area a piece of content containing an object (para [0059] For example, a continuous image may be displayed on the first display region 111 provided along the top surface of the housing 101, the second display region 112 provided along the side surface of the housing 101, or the like), and displaying on the four side display areas, side portions of the object displayed in the front display area (para [0059] For example, a continuous image may be displayed on the first display region 111 provided along the top surface of the housing 101, the second display region 112 provided along the side surface of the housing 101, or the like in combination with Fig 2B1 which shows four side display areas 112, 113, 114, 115).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Caliendo with the teachings of Hirakata, because this will provide device with additional display regions on plurality of sides of the device, thus resulting in increased screen area/size, thus providing more content on the display resulting in improving user experience

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caliendo, JR. et al. (2012/0324400) in view of Hirakata et al. (2015/0138041), , as applied to claims 12 above, and further in view of Dahl et al. (2011/0216064).

Regarding claim 14, Caliendo, Hirakata, Kanemaki and Mavrody teaches the method as explained for claim 12 above.
Caliendo, Hirakata, Kanemaki and Mavrody fails to teach when the received input sets a full horizontal display mode, displaying one piece of content in both the front display area and at least one of the side display areas, and arranging the content on each of the front display area and the at least one of the side display areas where long sides among sides of the front display area are parallel to a horizontal direction of each of the front display area and the at least one of the side display areas displaying the content; as claimed.
Dahl teaches a method for an electronic device including a front display area (104; Fig 1) and at least two separate side display areas (102+106; Fig 1); the method comprising: further comprises when the received input sets a full horizontal display mode (Fig 41), displaying one piece of content in both the front display area and at least one of the side display areas (Fig 41), and arranging the content on each of the front display area and the at least one of the side display areas where long sides among sides of the front display area are parallel to a horizontal direction of each of the front display area and the at least one of the side display areas displaying the content (Fig 41).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of displaying image in the device of  side display areas, thus improving user experience of using the device in both portrait and landscape mode.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. (2015/0138041) in view of Kanemaki et al. (2016/0309263) and Mavrody (2014/0289668) as applied to claim 5 above, and further in view of Myers (2013/0076612).

Regarding claim 18, Hirakata, Kanemaki and Mavrody teaches the electronic device as explained for claim 5 above.
Hirakata, Kanemaki and Mavrody fails to teach wherein the electronic device comprises at least one of a speaker, a microphone, a camera, and a sensor at a position corresponding to the physically separate space; as claimed.
Myers teaches an electronic device comprising front display area (middle potion of 401; Fig 4) is connected with one of the at least two separate side display areas (edge portion of 401; Fig 4) and a physically separate space is included there between (Fig 4 as illustrated below); and further comprising at least one of a speaker, a microphone, para [0040] Microphones 402).

    PNG
    media_image4.png
    805
    699
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Hirakata, Kanemaki and Mavrody with the teachings of Myers, because this will provide an improved electronic device by incorporating other functions into the device, allowing the user to utilize the device to be used as a portable electronic device, thus improving user experience.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014/0118271) in view of Dixon et al. (2015/0169089), Hirakata et al. (2015/0138041), Kanemaki et al. (2016/0309263) and Mavrody (2014/0289668), as applied to claim 8 above, and further in view of Myers (2013/0076612).

Regarding claim 20, Lee, Dixon, Hirakata, Kanemaki and Mavrody teaches the electronic device as explained for claim 8 above. Lee teaches the electronic device of claim 12, wherein the display includes a physically separate space (Fig 8 as illustrated below) between the front display area and one of the at least two separate side display areas (Fig 8). Hirakata also further teaches wherein the display includes a physically separate space between the front display area and the four side display areas (Fig 2B1 as illustrated below shows the physically separate space).

    PNG
    media_image3.png
    868
    582
    media_image3.png
    Greyscale



Lee, Dixon, Hirakata, Kanemaki and Mavrody fails to teach wherein the at least one of the speaker, the microphone, the camera, and the sensor is disposed close to a position corresponding to the physically separate space; as claimed.
Myers teaches an electronic device comprising display (middle potion of 401; Fig 4) is connected with one of the at least two separate side display areas (edge portion of 401; Fig 4) and a physically separate space is included there between (Fig 4 as illustrated below); and further comprising at least one of a speaker, a microphone, a camera, and a sensor at a position corresponding to the physically separate space (para [0040] Microphones 402).

    PNG
    media_image4.png
    805
    699
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lee, Dixon, Hirakata, Kanemaki and Mavrody with the teachings of Myers, because this will provide an improved electronic device by incorporating other functions into the device, allowing the user to utilize the device to be used as a portable electronic device, thus improving user experience.

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. Remarks on page 11 regarding “As shown above, Hirakata does not disclose corner non-display areas that comprise a portion that extends to a curved corner portion of the front display area. Rather, the "front display region 111" of Hirakata does not include curved corners, and the corners of the housing 101 do not extend into curved corner portions of the front display region 111, as recited in Claim 1. As such, Hirakata does not appear to disclose or suggest these features of Claim 1. The other cited references do not cure these deficiencies of Hirakata.” are not persuasive, because claim 1 as presented earlier did not recite this particular claim limitations. Amended claim 1 changes the scope of the claim and required further consideration and updated search. Prior art Mavrody in combination with other relied upon prior art, as explained above teaches the amended claim limitations. Further remarks on page 12 regarding claims 6 and 12 are not persuasive for the same reasons as provided for claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623